Gill, J.
Statement. This is an action on a number of special tax bills for grading a portion of Locust street in Kansas City. These bills belong to the second series issued for the same work, the first having been adjudged void because the computation and apportionment of the cost of the grading was not performed by the officers named in the charter. McQuiddy v. Vineyard, 60 Mo. App. 610.
On March 8,1895, plaintiff applied to the board of public works, and other bills were made out and delivered to him, but through some neglect or oversight the plaintiff failed to sign a receipt to the board of public works until more than seven months thereafter, to wit, October 19, 1895, when he went to the proper office and signed a proper receipt on the tax bill register, dating the same back as of March 8, 1895. At the trial before the circuit court, judgment was entered enforcing the tax bills and for interest from March 8, 1895. *158But the court subsequently sustained a motion for new trial, assigning as a reason therefor that interest should have been allowed only from October 19, 1895, when the receipt was given to the board of public works, instead of March 8, 1895, the date when the tax bills were delivered to plaintiff. From this order granting a new trial plaintiff appealed.
Special Tax Bills: Kansas city charter: receipt: interest. The duty' of making out and certifying special tax bills for street grading, is, according to the Kansas City charter, imposed on her board of public works. And then before or at the time of delivering these bills to the contractor or his assignee, it is the further duty of the board to “cause the same to be registered in full in their office * * and take the receipt of such party therefor at the foot of the registry in full of all claims against the city on account of the work for which such tax bills have been made out.” It is then further provided that “every special tax bill shall be a lien upon the land described therein, on the date of the receipt to the board of public works therefor, and such lien shall continue for two years thereafter. * * * Every special tax bill, if paid within thirty days from the date of issue, shall bear no interest; if not paid within such time, it shall bear interest from the date of issue at the rate of ten per cent per annum.” See sections 15, 16, and 18, art. 9, K. C. charter, 1889.
The question is, what was the “date of issue” within the meaning of the charter, and from which the tax bills shall bear interest? Was it March 8, 1895, when the tax bills were made out and delivered to plaintiff, or was the date of issue October 19, seven months after, when plaintiff gave his receipt to the board of public works? In our opinion, interest did not begin to run until the party receiving the tax bills gave receipt therefor to the board of public works. *159Unquestionably the lien did not become fixed until the latter date, since the charter provides that “every special tax bill shall be a lien upon the land described therein on the date of the receipt to the hoard of public works therefor.” Sec. 18, art. 9, city charter. The giving this receipt to the board fixed the beginning of the charge on the property; until then there was no complete lien or charge. And since the lien attaches on that date, it would be unreasonable that interest should be allowed for any time prior thereto. The tax bills create no personal liability on the landowner; they are at most a mere charge on the property based on its supposed .improvement; and this lien or charge is, by the terms of the charter, made to take effect at the date of the receipt entered on the tax bill register. This date, too, must be the true date, the time when the receipt was given. When, then, the plaintiff on October 19, 1895, gave his receipt to the board of pub-lie works, the lien, and therefore the interest thereon, began on that date; the receipt could not have any retrospective effect.
The judgment of the circuit court granting a new trial was proper and will be affirmed.
Ellison, J., concurs, Smith, P. J., not sitting.